BURGESS, Judge
(concurring):
I concur with Chief Judge Baum’s opinion in this case with one exception, namely, the implication that it was error to have had as government appellate counsel an individual whose normal assignment appears to be as a member of the Seventh Coast Guard District Office rather than the Office of Chief Counsel of the Coast Guard. If he were assigned on temporary additional duty to the Office of Chief Counsel as was the government counsel in United States v. Howard 24 M.J. 897 (1987), I would find no error.